Case 3:19-cr-02754-BTM Document 90 Filed 07/23/21 PageID.254 Page 1 of 5




            Jul 23 2021

             s/ SuzanneA
Case 3:19-cr-02754-BTM Document 90 Filed 07/23/21 PageID.255 Page 2 of 5
             Case 3:19-cr-02754-BTM Document 90 Filed 07/23/21 PageID.256 Page 3 of 5
   AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

   DEFENDANT:               JOSE LUIS ESCARREGA-ROJO (1)                                                Judgment - Page 3 of 5
   CASE NUMBER:             3:19-CR-02754-BTM

                                               SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
Three (3) years as to Counts 1ss-4ss each count to run concurrent for a total of Three (3) years.

                                            MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
         ☐The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk of future substance abuse. (check if applicable)
4. ☐The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
   a sentence of restitution. (check if applicable)
5. ☒The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6. ☐The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
   20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
   the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
   applicable)
7. ☐The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                      3:19-CR-02754-BTM
Case 3:19-cr-02754-BTM Document 90 Filed 07/23/21 PageID.257 Page 4 of 5
Case 3:19-cr-02754-BTM Document 90 Filed 07/23/21 PageID.258 Page 5 of 5
